Citation Nr: 0205981	
Decision Date: 06/06/02    Archive Date: 06/13/02

DOCKET NO.  95-26 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased evaluation for lumbosacral 
strain with degenerative joint and disc disease, currently 
evaluated as 40 percent disabling. 

2.  Entitlement to a total disability rating based on 
individual unemployability by reason of a service-connected 
disability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from October 1969 to 
September 1971.  His claims initially came before the Board 
of Veterans' Appeals (Board) on appeal from rating decisions 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Muskogee, Oklahoma.   In September 1997 and November 
1999, the Board remanded the case to the RO for additional 
development.  That development has since been completed, and 
the case is once again before the Board for appellate review. 

The veteran testified at a hearing before a member of the 
Board in May 1997.  That Board member has since retired and 
therefore will not participate in the final determination of 
this appeal.  See 38 C.F.R. § 20.707 (2001) ("The Member or 
Members who conduct the hearing shall participate in making 
the final determination of the claims[.]").  The Board in 
its decision this date has reviewed the transcript of that 
hearing, and since the Board, by virtue of this decision, has 
granted each of the benefits sought on appeal, the Board 
finds that the veteran need not be scheduled for an 
additional hearing before another member of the Board.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claims, and has obtained and fully developed 
all evidence necessary for the equitable disposition of these 
claims.

2.  The veteran's lumbosacral strain with degenerative joint 
and disc disease is manifested by limitation of motion; pain 
in the lower back with radiation into the lower extremities; 
deep tendon reflexes of 1+; muscle strength of 4/5; and X-ray 
evidence showing mild degenerative changes, broad-based disc 
bulging at L3-4, and slight focal bulging at L4-5 on the 
right.  The veteran walks with a broad-based gate and uses a 
cane to ambulate.  

3.  The veteran has a GED, attended college for one year, and 
last worked as a truck driver and heavy equipment operator in 
February 1997.  

4.  The veteran's service-connected lumbosacral strain with 
degenerative joint and disc disease precludes all forms of 
substantially gainful employment consistent with his 
educational background and occupational experience.


CONCLUSIONS OF LAW

1.  The criteria for a 60 percent evaluation for lumbosacral 
strain with degenerative joint and disc disease have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 4.1-4.14, 4.40-4.45, 4.59, 4.71a, 
Diagnostic Codes 5293, 5295 (2001), as amended by 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.102).

2.  The criteria for a total disability rating based on 
individual unemployability by reason of a service-connected 
disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.340, 3.341, 
4.15, 4.16, 4.19 (2001), as amended by 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. § 
3.102).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran was treated in service on several occasions for a 
muscle strain of the lumbar spine.  His low back problems 
continued after service.  As a result, a January 1980 rating 
decision granted service connection for a low back 
disability, characterized as "chronic and acute lumbosacral 
strain".  The veteran now claims that this disability 
warrants an evaluation higher than the currently assigned 40 
percent evaluation.

The record shows that a complete set of spinal X-rays were 
performed at a VA hospital in September 1994.  Multiple 
sequential axial tomograms of the lumbar spine revealed a 
broad-based disc bulge at L3-4 with mild impression on the 
thecal sac, as well as a slight right focal bulge at L4-5.  
In October 1994, the veteran was treated by VA for complaints 
of low back pain.  At that time, the veteran reported 
constant back pain from the time he got up in the morning 
until the time he fell asleep.  He said that walking caused 
pain to radiation down both lower extremities to the knees 
and sometimes into the calves.  He also reported numbness and 
tingling in both legs.  The veteran was observed to be in 
moderate distress.  Range of motion of the back was described 
as severely limited.  The diagnostic assessment was 
mechanical irritation of nerve roots. 

At a VA compensation examination in October 1994, the veteran 
told the examiner that he was currently unemployed because of 
his back disability.  He said his only prior employment 
involved driving truck and that he had no other training.  He 
said his back pain had gradually worsened since his last 
examination.  He indicated that he was doing "fairly well" 
on Ibuprofen, but was "still only able to do for himself of 
everyday living."  It was noted that he was able to perform 
activities of daily living but could not perform physical 
work.  On physical examination, range of motion testing 
showed 45 degrees of flexion and zero degrees of extension 
and lateral bending in either direction.  Strength and 
reflexes were normal.  The examiner's tentative diagnosis was 
degenerative disease of the lumbar spine.

Additional VA outpatient treatment reports dated from 1996 to 
1997 were obtained.  Of particular relevance, an August 1996 
entry noted the veteran's complaints of low back pain with 
radiation into both legs, particularly above the knees 
anteriorly.  The veteran denied urinary problems.  In May 
1997, the veteran told a nutritionist that he exercised on a 
regular basis when his back was not bothering him. 

At a hearing held before a member of the Board in May 1997, 
the veteran's service representative argued that a 60 percent 
evaluation was warranted under Diagnostic Code 5293 based on 
the veteran's complaints of pain and neurological symptoms in 
his back and lower extremities.  The veteran testified that 
back pain prevented him from being able to walk a city block 
without having to stop and rest, and that he had been using a 
cane to ambulate for the past ten years.  He described a 
tingling pain that radiated down both lower extremities to 
his feet after prolonged sitting or standing.  He also 
reported constant pain with any type of movement and frequent 
sleep disturbance as a result of pain.  He said he took 600 
milligrams of Motrin twice a day, with little overall relief.  
With respect to employment, the veteran said he last worked 
as a truck driver in February 1997.  He initially said he was 
unable to work because he had failed the Department of 
Transportation (DOT) physical.  He later explained, however, 
that he never even tried to pass the test after his DOT card 
had expired in February 1997.  Nevertheless, he indicated 
that he wished to be considered for a total disability rating 
based on unemployability.  

The veteran was awarded Social Security Administration (SSA) 
benefits in July 1998.  Records from that award list the 
primary diagnosis as obesity with secondary diagnoses of 
"disorders of back discogenic & degenerative."  A medical 
examination in October 1997 revealed that the veteran was 
able to walk only a short distance (50 feet) without a cane.   
It was noted that he used a cane most of the time and favored 
his left side.  Heel, toe and tandem walking were described 
as poor.  Straight leg raising was positive while sitting and 
lying down.  Range of motion testing showed 30 degrees of 
forward flexion, 10 degrees of extension, and 10 degrees of 
flexion to the right and left.  The diagnostic impression 
included (1) lumbar disc disease, severe, (2) radiculopathy 
secondary to #1, (3) exogenous obesity, and (4) probable one 
or more HNP (herniated nucleus pulposus) in the low back 
secondary to old trauma.  A November 1997 radiology report 
revealed early osteophytes within the lumbar spine, with no 
other findings reported.  

Pursuant to the Board's September 1997 remand, the veteran 
underwent VA orthopedic and neurological examinations in 
August 1998.  The veteran described a constant dull, aching 
pain in his neck, upper back and lower back.  He said the 
pain radiated to both legs, which was more pronounced in the 
left than the right, with numbness and tingling in his left 
foot.  The veteran ambulated with a cane, although one had 
never been prescribed by a medical professional.  The veteran 
explained that he would fall if he did not use it.  On 
physical examination, the veteran was unable to walk on his 
heels or toes because of loss of balance.  He was also unable 
to squat.  Tenderness was present on palpation of the lumbar 
spine.  Muscle strength of the lower extremities was 4/5, 
with no loss of muscle bulk shown.  There was decreased 
sensation over the left forefoot with light touch.  Deep 
tendon reflexes were 1+ at the knees and ankles.  Straight 
leg raising was positive, with back pain present on any 
movement of the lower extremities.  

The examiner explained that the veteran's residual functional 
capacity (RFC), based on the need for a cane, was "less than 
sedentary []."  Under this level of functional capacity, it 
was explained that the veteran would be able to stand for two 
hours and sit for six hours out of an eight-hour work day, if 
provided appropriate rest periods, and had the ability to 
lift less than 10 pounds occasionally.  It was recommended 
that he stoop, bend, kneel, crouch or crawl only 
occasionally, and avoid working on heights, elevations and 
around dangerous machinery.   Pain was present on range of 
motion testing, which the examiner said significantly limited 
functional ability.  The examiner then stated that, if the 
veteran had a legitimate need for a cane, he would be unable 
to do any type of work, as he was not trained for sedentary 
or similar work activities.  X-rays revealed mild 
degenerative changes of the lumbar spine.  Based on these 
findings, the diagnoses included chronic lumbosacral strain, 
degenerative disc disease of the lumbar spine, degenerative 
joint disease of the lumbar spine, and obesity. 

The Board remanded the case again in November 1999, this time 
instructing the RO to adjudicate the issue of whether the 
veteran's degenerative disc disease of the lumbar spine 
should be service connected.  A December 1999 rating decision 
granted service connection for this condition.  Rather than 
assigning a separate evaluation for this disability, which 
would violate the rule against pyramiding found in 38 C.F.R. 
§ 4.14, the RO simply recharacterized the veteran's low back 
disability as "lumbosacral strain with degenerative joint 
disease and degenerative disc disease."  The RO then 
determined that this disability did not warrant an evaluation 
higher than 40 percent under Diagnostic Code 5293 
(intervertebral disc syndrome).  

At a VA orthopedic examination in December 1999, the veteran 
reported weakness, stiffness, fatigability and constant pain 
in his back.  He rated the pain as 10 on a pain scale from 1 
to 10 (with 10 being the highest).  He said he could only 
walk 100 yards, stand for five minutes, and sit for thirty 
minutes.  He reported no limitations with lying down.  He 
denied loss of bladder control, but said he experienced loss 
of bowel control on three to five occasions, which presented 
itself as diarrhea.  A physical examination revealed that he 
ambulated with a broad-based gait and used a cane in his 
right hand.  Later, however, the examiner noted that the 
veteran ambulated without a cane.  Deep tendon reflexes were 
1+ and equal, and sensation was intact in both lower 
extremities as well as in the sacral area.  Range of motion 
testing of the lumbar spine showed flexion to 60 degrees (out 
of a possible 90 degrees), extension to 30 degrees (out of a 
possible 30 degrees), right and left lateral bending to 10 
degrees (out of a possible 30 degrees), and right and left 
rotation to 30 degrees (out of a possible 30 degrees).  Pain 
was reported with all movements.  The veteran said he was 
unable to squat.  Romberg testing was negative.  X-rays 
revealed mild degenerative changes as well as a possible 
laminectomy on the left at L5-S1.  The examiner provided 
diagnoses of morbid obesity and mild degenerative joint 
disease of L2-3.  A diagnosis of degenerative disc disease 
was diagnosed for the cervical spine but not for the 
lumbosacral spine.  The examiner concluded that the veteran 
had a medium residual functional capacity, with the ability 
to occasionally lift 50 pounds, frequently lift 25 pounds, 
and sit, stand or walk approximately six hours out of an 
eight-hour work day with appropriate rest periods. 

An October 2000 VA outpatient treatment report shows that the 
veteran was seen for chronic pain in his back and leg.  He 
rated the pain as 8 out of 10, and said that medication 
prescribed by VA had helped some.  

In May 2001, the veteran was afforded yet another VA 
compensation examination to determine the severity of his 
lumbosacral spine disability.  The veteran complained of pain 
in his back and an aching sensation radiating down his legs.  
He reported some stiffness, fatigability and weakness.  He 
described flare-ups of pian approximately twice a week, which 
would last anywhere from two hours to an entire day.  He 
rated the pain as 11 out of 10.  He explained that he did not 
know what precipitated these flare-ups but said they were 
relieved with Ibuprofen.  He said he was still unemployed and 
lived a sedentary life.  Objectively, the veteran's lower 
back exhibited flexion to 40 degrees with pain, extension to 
30 degrees, bilateral bending to 15 degrees, and bilateral 
rotation to 45 degrees.  Mild tenderness was present on 
palpation over the spinous process at L1, with no tenderness 
present with palpation over the paraspinal muscles.  Standing 
flexion and stork testing were both negative.  Right and left 
hamstrings were tight.  Neurological evaluation showed that 
deep tendon reflexes were equal and adequate for both lower 
extremities.  Strength was 5/5 with resisted hip flexion, 
knee flexion and extension.  Sensation was intact to light 
touch.  No spasm weakness was present.  With respect to 
functional capacity, the examiner noted the following:

It is my medical opinion that he has a light 
residual functional capacity.  He can lift 20 
pounds maximum, 10 pounds frequently.  Use his 
hands to do gross grasping, holding and turning of 
objects.  He can bend and stoop occasionally one 
third of the time, he can stand and walk at least 
frequently or basically a sedentary type job which 
requires some pushing or pulling of arms, hands, 
legs which require significant effort. 

Based on these findings, the examiner diagnosed the veteran 
with back strain and mild degenerative joint disease of the 
lower thoracic and lumbosacral spine, unchanged from X-ray 
examination of 1999.  
II.  Analysis

A.  Veterans Claims Assistance Act

During the pendency of the veteran's appeal, the President 
signed into law the Veterans Claims Assistance Act, which 
contains notice and duty-to-assist provisions.  See VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, 5107).  The change 
in the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment of the VCAA and which are not final as of that 
date.  38 U.S.C.A. § 5107, note (Effective and Applicability 
Provisions) (West Supp. 2001).  In August 2001, VA also 
issued regulations to implement the VCAA.  66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), which became effective 
August 29, 2001.  With the exception of the amended 
provisions of 38 C.F.R. §§ 3.156(a), 3.159(c) (the second 
sentence), and 3.159(c)(4)(iii), "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. at 
45,629.   

Under these provisions, VA has a duty to notify the veteran 
of the evidence needed to substantiate his claims.  VA also 
has a duty to assist the veteran in obtaining relevant 
evidence if a reasonable possibility exists that such 
assistance would aid in substantiating the claims.  In the 
case of a claim for compensation benefits, the duty to assist 
also includes obtaining the veteran's service medical records 
and other records pertaining to service, records of relevant 
treatment at VA facilities, and any other relevant records 
held by any Federal department or agency identified by the 
veteran.  If VA is unable to obtain records identified by the 
veteran, VA must notify him of the identity of the records 
that were not obtained, explain the efforts to obtain the 
records, and describe any further action to be taken to 
obtain the records.  The duty to assist also includes 
providing a medical examination or obtaining a medical 
opinion if such an examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. §§ 5103 and 5103A 
(West Supp. 2001).  

After reviewing the claims file, the Board finds that there 
has been compliance with the assistance provisions of the 
VCAA.  The Board remanded the case in October 1997 and 
November 1999 in an attempt to obtain all relevant treatment 
reports and to afford the veteran an additional VA 
examination.  It appears that all relevant medical records 
have been obtained.  The record also includes four VA 
compensation examination reports dated since the veteran 
filed his claim in 1994, each of which includes findings 
pertaining to his low back disability.  The Board concludes, 
moreover, that the discussions in the statement of the case 
and supplemental statements of the case have informed the 
veteran and his representative of the information and 
evidence necessary to warrant entitlement to the benefits 
sought.  As such, compliance with VA's notification 
requirements have been met, and a remand would serve no 
useful purpose.  

Given that the actions by the RO reflect fundamental 
compliance with the newly enacted version of 38 U.S.C.A. 
§ 5103, the Board finds that the veteran's appeal will not be 
adversely affected simply because the RO has not had a chance 
to apply the new provisions in adjudicating this claim.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  The Board therefore finds that disposition of 
the veteran's claims at the present time is appropriate.

B.  Increased Evaluation for Lumbosacral 
Strain with Degenerative Joint and Disc 
disease

1.  Legal Criteria

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  Disability ratings are determined by applying 
the criteria set forth in VA's Schedule for Rating 
Disabilities, which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  When the evidence is in 
relative equipoise, the veteran is accorded the benefit of 
the doubt.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 55-57 (1990). 

In this case, the veteran's lumbosacral strain with 
degenerative joint and disc disease is currently evaluated as 
40 percent disabling under Diagnostic Codes 5293 and 5295.  
Since 40 percent is the maximum evaluation provided under 
Diagnostic Code 5295, the Board need not consider this 
provision.  38 C.F.R. § 4.71a, Diagnostic Code 5295.  
Diagnostic Code 5293, however, does provide an evaluation 
higher than 40 percent.  

Under Diagnostic Code 5293, a 40 percent evaluation is 
provided for severe intervertebral disc syndrome, featuring 
recurring attacks with intermittent relief.  A 60 percent 
evaluation, the highest under this code provision, is 
contemplated with findings of pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of diseased disc, with little 
intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 
5293.  

In addition to applicable schedular criteria, under 38 C.F.R. 
§§ 4.40, 4.45 and 4.59, VA is required to consider whether an 
increased evaluation could be assigned on the basis of 
functional loss due to pain and/or weakness, to the extent 
that any such symptoms are supported by adequate pathology.  
See DeLuca v. Brown, 8 Vet. App. 202, 204-08 (1995);  see 
also, VAOPGCPREC 36-97, 63 Fed. Reg. 31,262 (1998) (stating 
that 38 C.F.R. §§ 4.40 and 4.45 must be considered when a 
disability is evaluated under Diagnostic Code 5293).  
Regulation 4.40 provides, in pertinent part, that it is 
"essential that the examination on which ratings are based" 
adequately portray the "functional loss" accompanying the 
purportedly disabling condition which is the subject of the 
claim.  In defining that term, the regulation further states 
that functional loss may be due to "pain, supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant" and that a joint "which becomes painful on use 
must be regarded as seriously disabled."  Regulation 4.45 
states that to determine the factors causing disability of 
the joints inquiry must be directed toward, inter alia, 
"[p]ain on movement".  38 C.F.R. § 4.45(f).  Thus, pain on 
use is as important in rating a low back disability as is 
limitation of motion, since "functional loss caused by either 
factor should be compensated at the same rate.  Hence, under 
the regulations, any functional loss due to pain is to be 
rated at the same level as the functional loss where flexion 
is impeded."  Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1991); see also DeLuca, supra.

2.  Discussion

Applying the above criteria to the facts of this case, the 
Board finds that the veteran's overall disability picture 
more nearly approximates the criteria required for a 60 
percent evaluation under Diagnostic Code 5293.  See 38 C.F.R. 
§ 4.7.  The veteran has consistently reported radicular 
symptoms in both lower extremities, particularly the left leg 
and foot, and uses a cane to ambulate because of reported 
weakness in his lower back and legs.  The Board also notes 
that the October 1997 examination report associated with SSA 
records has characterized the veteran's lumbar disc disease 
as "severe", and that decreased sensation over the left 
forefoot was present when examined by VA in August 1998.  In 
addition to these complaints and objective findings, clinical 
evidence shows that the veteran's lumbosacral spine exhibits 
limitation of motion, which was described as "severely 
limited" by one medical professional.  The veteran, 
moreover, has reported complaints of stiffness, fatigability, 
weakness and constant pain, which on one occasion he rated as 
11 out of 10.  In light of all of these findings, the Board 
finds that a 60 percent evaluation is warranted for the 
veteran's low back disability.  See 38 C.F.R. §§ 4.40, 4.45 
and 4.59; DeLuca, supra; VAOPGCPREC 36-97, 63 Fed. Reg. 
31,262

In conclusion, the Board finds that a 60 percent evaluation 
for the veteran's low back disability is warranted.  The 
Board acknowledges that higher evaluations for back 
disabilities are provided pursuant to Diagnostic Codes 5285 
(residuals of a fractured vertebra) and 5286 (ankylosis of 
the spine).  38 C.F.R. § 4.71a.  However, the veteran has 
never suffered a fracture of the lumbar spine nor has 
ankylosis been diagnosed.  Accordingly, there is no basis 
under which to grant an evaluation in excess of 60 percent 
for this disability.

C.  TDIU

The veteran claims he is unable to secure or maintain 
substantially gainful employment because of his service-
connected lumbosacral strain with degenerative joint and disc 
disease.  For the reasons that follow, the Board agrees. 

The veteran may be awarded a total disability rating based 
upon individual unemployability upon a showing that he is 
unable to secure or follow a substantially gainful occupation 
due solely to impairment resulting from his service-connected 
disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16.  Consideration may be given to a veteran's level 
of education, special training, and previous work experience 
in arriving at a conclusion, but not to his age or the 
impairment caused by any nonservice-connected disabilities.  
See 38 C.F.R.          §§ 3.341, 4.16, 4.19.

To qualify for a total rating for compensation purposes, the 
evidence must show (1) a single disability rated as 100 
percent disabling; or (2) that the veteran is unable to 
secure or follow a substantially gainful occupation as a 
result of his service-connected disabilities and there is one 
disability ratable at 60 percent or more, or, if more than 
one disability, at least one disability ratable at 40 percent 
or more and a combined disability rating of 70 percent. 

Even if the ratings for a veteran's disabilities fail to meet 
the first two objective bases upon which permanent and total 
disability for compensation purposes may be established, the 
veteran's disabilities may be considered under subjective 
criteria.  If the veteran is unemployable by reason of his 
disabilities, age, occupational background, and other related 
factors, an extraschedular total rating may also be assigned 
on the basis of a showing of unemployability, alone.  See 38 
C.F.R.           § 4.16(b).

In this case, the veteran's only compensable service-
connected disability is his lumbosacral strain with 
degenerative joint and disc disease, evaluated as 60 percent 
disabling by virtue of this decision, thereby rendering the 
veteran initially eligible for individual unemployability.  
See 38 C.F.R. § 4.25, Table I (2001).

The Board finds that the veteran is unable to secure or 
follow a substantially gainful occupation due to his service-
connected intervertebral disc syndrome.  The veteran last 
worked in February 1997 as a truck driver and heavy equipment 
operator, and claims he is unable to work in that capacity 
because of his service-connected low back disability.  The 
evidence supports this assertion.  When examined by VA in 
August 1998, the examiner noted that "if the veteran had a 
legitimate need for a cane, he would be unable to do any type 
of work, as he is not trained for sedentary or similar work 
activities."  (emphasis added).  An October 1997 examination 
report associated with SSA records includes a medical opinion 
that the veteran is able to walk only a short distance (50 
feet) without a cane.  One can therefore assume that the 
veteran's need for a cane is legitimate.  This is also 
consistent with the fact that the veteran suffers from severe 
low back pain with radicular symptoms down both lower 
extremities.  

Finally, the Board does note that a VA examiner in December 
1999 found that the veteran had a medium residual functional 
capacity and a May 2001 examiner found that the veteran had a 
light residual functional capacity and could perform some 
type of sedentary job.  However, the Board finds that the 
evidence of record when viewed in its entirety and with 
consideration of the veteran's limited education and work 
experience, indicates that the veteran is essentially 
unemployable due to his service-connected back disability.  

In conclusion, as the evidence shows that the veteran is 
unable to secure or follow a substantially gainful occupation 
due to his service-connected low back disability, a total 
disability rating based on individual unemployability by 
reason of service-connected disability is granted.


ORDER

Subject to the laws and regulations governing the payment of 
monetary benefits, a 60 percent evaluation for lumbosacral 
strain with degenerative joint and disc disease is granted.

Subject to the laws and regulations governing the payment of 
monetary benefits, a total disability rating based on 
individual unemployability by reason of a service-connected 
disability is granted.




		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

